30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman Wilson RYMAN, Plaintiff Appellant,v.Edwin MURRAY;  Captain Smith;  Jon P. Galley;  Mr. Dusing;Penny Pyles;  George Drake, Defendants Appellees.
No. 94-6344.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-94-423-S)
Norman Wilson Ryman, appellant pro se.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We affirm on the reasoning of the district court as to Pyles, Drake, Dusing and Galley.  Ryman v. Murray, No. CA-94-423-S (D. Md. Mar. 9, 1994).  We affirm the district court's dismissal under 28 U.S.C. Sec. 1915(d) (1988) of Appellant's claims against Murray and Smith, however, on modified grounds that his claims against them are meritless.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 Since Murray and Smith were not parties in Appellant's prior 42 U.S.C. Sec. 1983 action, Appellant's claims against them are not barred by res judicata.   See Keith v. Aldridge, 900 F.2d 736 (4th Cir.), cert. denied, 498 U.S. 900 (1990)